ACCEPTED
                                                                                           04-15-00341-cv
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    11/3/2015 10:22:28 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                                  NO. 04-15-00341-CV

                         IN THE COURT OF APPEALS            FILED IN
                                                     4th COURT OF APPEALS
                        FOURTH JUDICIAL DISTRICT SAN ANTONIO, TEXAS
                            SAN ANTONIO, TEXAS       11/3/2015 10:22:28 PM
        ______________________________________________________
                                                         KEITH E. HOTTLE
                                                                          Clerk
               BEXAR COUNTY CIVIL SERVICE COMMISSION

                                                        Appellants

                                          vs.

                             CARMELLA GUERRERO

                                                          Appellee
            ___________________________________________________

     APPELLEE’S UNOPPOSED MOTION FOR EXTENSION
                 OF TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Comes now Appellee, Carmella Guerrero and pursuant to Tex. R. App. P.

38.6(a) and (d), 10.5(b) and moves this Court to modify the filing time for Appellee’s

Brief by extending the time within which such brief may be filed and in support thereof

would show the following:

                                          I.

      This is an appeal from a case styled Carmella Guerrero v. Bexar County Civil

Service Commission, Cause No. 2012-CI-08758, filed in the 225th Judicial District Court

of Bexar County, Texas.




                                          1
                                            II.

       Appellant, Bexar County Civil Service Commission, filed a Notice of Appeal on

May 29, 2015. This Court granted several unopposed motions for extension of time for

Appellant to file its brief. Appellant filed its brief on October 5, 2015. Based on the

filing of Appellant’s Brief, Appellee’s Brief in this appeal is due on November 4, 2015.

                                            III.

       This cause has not been set for submission. This is Appellee’s first motion for

extension of time to file its brief. No unreasonable delay will result by the granting of

this Motion. Appellee requests an extension of time of thirty (30) days within which to

file his brief. If granted, Appellee’s brief will be due on December 4, 2015.

                                            IV.

       This extension of time is necessary because of the heavy trial and appellate

workload of Appellee’s attorney of record, Robert W. Clore. The facts relied on by

Appellee to reasonably explain its need for an extension of time within which to file her

brief are as follows:

       1.     In addition to the specific matters set forth below, Counsel for Appellee has

multiple additional commitments which interfere with counsel’s ability to timely file

Appellee’s brief;

       2.     Counsel for Appellee is working on a summary judgment reply on behalf of

Alegis Revenue Group, LLC in Multi-District Litigation styled In re Fraudulent Hospital

Lien Litigation pending in the 430th Judicial District Court, Hidalgo County, Texas.


                                             2
       3.     Counsel for Appellee is working on an appeal in Jerry Haywood, Lillie

Piper, Geneva McMarion, Hulisher Haywood, James Haywood, Dorothy Haywood-

Dockery, Individually and as Representatives of the Estate of Margaret Haywood,

Deceased v. Regency Nursing Center Partners of Bastrop, Ltd. d/b/a Bastrop Lost Pines

Nursing and Rehabilitation Center on behalf of Regency Nursing Center Partners of

Bastrop, Ltd. d/b/a Bastrop Lost Pines Nursing and Rehabilitation Center in Case

Number 03-15-00653-CV before the 3rd Court of Appeals.

       4.     Counsel for Appellee is working on a presentation for the Corpus Christi

Bar Association on the Texas Supreme Court Update for November 6, 2015 at the

Solomon Ortiz Center.

                                            V.

       For the above and foregoing reasons, Appellee respectfully requests an extension

of time of thirty (30) days or until December 4, 2015 within which to file her brief. This

Motion is not sought for the purposes of delay but rather, so that justice may be done.

                                            VI.

       The undersigned communicated with Clarkson F. Brown, Attorney for Appellant

Bexar County Civil Service Commission, and he indicated Appellant does not oppose this

Motion.

       WHEREFORE, premises considered, Appellee, Carmella Guerrero, prays that

this Court modify the filing time for Appellee’s brief by granting an extension of time of

thirty (30) days or until December 4, 2015, within which to file her brief. Appellee prays




                                             3
for such other and further relief both in law and in equity to which she may be justly

entitled to receive.



                                       Respectfully submitted,


                                       /s/ Robert W. Clore_______
                                       Robert W. Clore
                                       State Bar No. 24012436
                                       15481 South Padre Island Drive
                                       Suite 101
                                       Corpus Christi, Texas 78418
                                       Telephone: (361) 558-3527
                                       Facsimile: (361) 949-0908
                                       rclore@robclorelaw.com

                                       Orlando Lopez
                                       Lopez Scott, L.L.C.
                                       State Bar No. 2401096
                                       3703 N. St. Mary’s Street, Suite 200
                                       San Antonio, Texas 78212
                                       Telephone: (210) 472-2100
                                       Telecopier: (210) 472-2101
                                       olopez@lopezscott.com


                                 ATTORNEYS FOR APPELLEE, CARMELLA
                                 GUERRERO




                                          4
                          CERTIFICATE OF CONFERENCE

      I, Robert W. Clore, certify that I communicated with Clarkson F. Brown, Attorney

for Appellant, Bexar County Civil Service Commission, and he indicated that Appellant does

not oppose this Motion.




                                            /s/ Robert W. Clore_______
                                            ROBERT W. CLORE




                            CERTIFICATE OF SERVICE

      This is to certify that the above and foregoing instrument has been forwarded to
counsel as indicated below on this the 3rd day of November, 2015.


      Clarkson F. Brown, Attorney for the Bexar County Civil Service Commission,
cbrown@bexar.org.



      VIA E-FILING

                                                /s/ Robert W. Clore_______
                                                Robert W. Clore




                                            5